UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                           No. 07-1783



OSCAR L. WRIGHT,

                                              Plaintiff - Appellant,

          versus


GWALTNEY OF SMITHFIELD, LTD.,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Walter D. Kelley, Jr., District
Judge. (2:06-cv-00312-WDK)


Submitted:   October 18, 2007             Decided:   October 22, 2007


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Oscar L. Wright, Appellant Pro Se. James Phillip Naughton,
HUNTON & WILLIAMS, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Oscar L. Wright appeals the district court’s dismissal of

his civil action alleging employment discrimination under Title VII

of the Civil Rights Act and the Age Discrimination in Employment

Act.   We agree with the district court that Wright failed to

provide evidence to support a claim that his firing was motivated

by racial or age-based discrimination.        Accordingly, we affirm for

the reasons stated by the district court.         See Wright v. Gwaltney

of Smithfield, No. 2:06-cv-00312-WDK (E.D. Va. filed July 16, 2007

& entered July 18, 2007).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                   - 2 -